Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in reply to papers filed 10/6/2021.  Applicant has amended claims 1 and 4.  Claims 2-3 and 5-7 have been cancelled. Claims 8-11 are new.

Claim Objections
The claims are objected to because the lines are printed in very light ink, making reading difficult.  Substitute claims with clearly discernable print on good quality paper are required.  Examiner notes that the print is so light that it is unclear if the claims even end with a period (.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 8-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Please review all claims for proper antecedent basis.  As an example, many of the claim limitations lack antecedent basis. When an element is first introduced in a claim set, the element should be preceded by the indefinite article "a" (i.e. a rivet, a screw). When the same element is later referred to in the claim set, the element is then preceded by the definite article "the" or the word "said" (i.e. "the rivet", "said rivet") So some examples of a lack of antecedent basis include: Claim 1 initially refers to the platform ends as “first and second oppositely disposed ends” and should be referred to the same through the claim for reasons of clarity and in order to avoid antecedent basis problems.  As such, Examiner suggests amending claim 1, line 6 as follows: “a plurality of upstanding rails extend from the platform at one or both [[ends]] of the first or second oppositely disposed ends of the cart”.  Claim 1, line 8 has the same issue.  Appropriate correction is required.
Claim 8 recites “wherein each outwardly curved handle further comprises a portion that extends longitudinally away from a center of the platform end an other portion that extends from the first portion along a lateral axis away from the center of the platform”.  Examiner suggests amending as follows: “wherein each of the outwardly curved handles further comprises a portion that extends longitudinally away from a d another portion that extends from the first portion along a lateral axis away from the center of the platform.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (US 6,206,385 B1) in view of Pasek (US 2014/0015210 A1).
Regarding claim 1, 8 & 10: Kern et al. discloses a cart (flatbed cart 1) comprising a planar platform (cart bed 2) for holding bulk goods, the platform comprising first and second oppositely disposed ends and first and second oppositely disposed sides, a top surface and an underside (Figs. 1 & 2); one or more casters or wheels attached to the platform to facilitate mobility  (wheels 3; Fig. 2); and a plurality of upstanding rails (posts 7 & 8) extend from the platform at one or both ends of the cart (Fig. 1), the rails include outer rails (posts 8) located near corners of the platform and a pair of inner rails (posts 7) disposed inwardly of the outer rails near a centerline of each end (Fig. 1); and a crossbar (bars 10) disposed between and connecting one of the outer rails in one of the inner rails for stability to provide a support surface (Fig. 1). Kern et al., teaches a removable inwardly curved handle that extends from the top of each inner rail.  Kern et 

Regarding claim 4, Kern et al. as modified by Pasek discloses the cart as set forth in claim 1, wherein an opening (recesses 12) is formed between the inner rails for accepting elongated goods (Col. 4, Lns. 7-11).

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein each crossbar is inclined downwardly from the outer rail to the inner rail.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618